Case 1:19-cr-00051-HSO-JCG Document 58 Filed 06/26/20UNITED
                                                       Page   1 of 7
                                                            STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF MISSISSIPPI


                                                               FILE D
                                                                Jun 26 2020
                                                         ARTHUR JOHNSTON, CLERK
Case 1:19-cr-00051-HSO-JCG Document 58 Filed 06/26/20 Page 2 of 7
Case 1:19-cr-00051-HSO-JCG Document 58 Filed 06/26/20 Page 3 of 7
Case 1:19-cr-00051-HSO-JCG Document 58 Filed 06/26/20 Page 4 of 7
Case 1:19-cr-00051-HSO-JCG Document 58 Filed 06/26/20 Page 5 of 7
Case 1:19-cr-00051-HSO-JCG Document 58 Filed 06/26/20 Page 6 of 7
Case 1:19-cr-00051-HSO-JCG Document 58 Filed 06/26/20 Page 7 of 7
